Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 08/30/2019.
Claims 1-11 are currently pending.
Claims 1-2, 7 and 9-11 are rejected.
Claims 3-6 and 8 are objected to.
Claim 1 is independent claim.

Claim Objection
6. 	Claim 2 is objected to because of the following informalities:  “selects an arrangement” should be “selects the arrangement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaohua Li et al. (US 2019/0173547 A1 ), hereinafter Li, in view of Kazuaki Takeda et al. (US 2015/0319775 A1), hereinafter Takeda.
For claim 1, Li teaches a transmitting apparatus (Li, Fig. 4 and paragraph 88) that allocates, to one terminal, at least one of a plurality of transmission layers and allocates at least one resource block that is a minimum allocation unit of a communication resource in each transmission layer, to transmit a signal to the terminal, the transmitting apparatus comprising: 
processors (Li, Fig. 4 and paragraph 88)each associated with one transmission layer of the plurality of transmission layers, the processors being equal in number to the transmission layers, 
each of the processors comprising: 
a reference signal generator (Li, Fig. 4 and paragraphs 88, 101)  to generate a reference signal to be used by the terminal in demodulation processing on a received signal; and 
an information processor (Li, Fig. 4 and paragraphs 88, 101) to determine, for each cell, an arrangement and a density of the resource block in which to transmit the reference signal to the terminal, on a basis of at least one of a state of a channel between the transmitting apparatus and the terminal or information on the resource block to be used in transmission of the reference signal in an adjacent cell (Li, Fig. 2 and paragraph 8 teach Determining the pattern may comprise determining the density of the pattern.  The density may be a symbol and/or signaling density and/or a resource (e.g., RE) density.  It may be considered that the density is a density in time and/or frequency.  Determining the number or quantity of symbols and/or signals and/or resources (e.g., REs) to be used for reference signaling and/or their arrangement, for a given time interval (e.g., TTI, slot or subframe) and/or frequency range (e.g., carrier or spectral band) and/or a for a time/frequency resource block like a PRB may be considered as determining the density of the pattern. Determining the pattern may generally comprise selecting or choosing a pattern based on the beamforming state and/or beam reception state.  Determining the pattern may comprise 
	Takeda also teaches to determine, for each cell, an arrangement and a density of the resource block in which to transmit the reference signal to the terminal (Takeda, Fig. 4A, 4B and paragraph 42 teach Note that the arrangement formats of downlink reference signals shown in FIGS. 4A and 4B are only examples, and are by no means limiting.  For example, in FIG. 4A, the density of arranging the CRSs, DM-RSs and CSI-RSs may be changed in accordance with various conditions such as the number of layers, the number of antenna ports and so on.  Also, in FIG. 4B, CRSs and CSI-RSs may be arranged.  In this case, the density of arranging the CRSs and CSI-RSs is preferably lower than that in FIG. 4A.  Also, in FIG. 4B, the density of 
arrangement and the positions of inserting DM-RSs may be changed depending on 
various conditions such as the number of layers, the number of antenna ports and so on.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Li with Takeda to have a transmitting apparatus that allocates, to one terminal, at least one of a plurality of transmission layers and allocates at least one resource block that is a minimum allocation unit of a communication resource in each transmission layer, to transmit a signal to the terminal, the transmitting apparatus comprising: processors each associated with one transmission layer of the plurality of transmission layers, the processors being equal in number to the transmission layers, each of the processors comprising: a reference signal generator to generate a reference signal to be used by 
For claim 7, Li and Takeda further teach the transmitting apparatus according to claim 1, wherein the arrangement of the resource block in which to transmit the reference signal varies from terminal to terminal with which the transmitting apparatus communicates (Takeda, Fig. 4A, 4B and paragraph 42 teach Note that the arrangement formats of downlink reference signals shown in FIGS. 4A and 4B are only examples, and are by no means limiting.  For example, in FIG. 4A, the density of arranging the CRSs, DM-RSs and CSI-RSs may be changed in accordance with various conditions such as the number of layers, the number of antenna ports and so on.  Also, in FIG. 4B, CRSs and CSI-RSs may be arranged.  In this case, the density of arranging the CRSs and CSI-RSs is preferably lower than that in FIG. 4A.  Also, in FIG. 4B, the density of arrangement and the positions of inserting DM-RSs may be changed depending on various conditions such as the number of layers, the number of antenna ports and so on.).


s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaohua Li et al. (US 2019/0173547 A1 ), hereinafter Li, in view of Kazuaki Takeda et al. (US 2015/0319775 A1), hereinafter Takeda, and Juan Montojo et al. (US 2010/0246527 A1), hereinafter Montojo.
For claim 2, Li and Takeda teach all the limitations of parent claim 1. Li and Takeda do not explicitly teach wherein the information processor selects an arrangement of the resource block to be used in transmission of the reference signal from among a plurality of predetermined arrangements.
	However, Montojo explicitly teaches wherein the information processor selects an arrangement of the resource block to be used in transmission of the reference signal from among a plurality of predetermined arrangements (Montojo, Fig. 6, 7B and paragraph 195 teach in various implementations, a variety of different configurations of elements and location arrangements may be used.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Li and Takeda with the packet marking taught in Montojo in order to facilitate more granular channel estimates [Montojo: paragraph 197.].
For claim 11, Li and Takeda teach all the limitations of parent claim 1. Li and Takeda further teach a receiving apparatus that receives a signal transmitted by the transmitting apparatus (Li, Fig. 5 and paragraph 89). Li and Takeda do not explicitly teach wherein the receiving apparatus identifies a resource block in which the transmitting apparatus 
	However, Montojo explicitly teaches wherein the receiving apparatus identifies a resource block in which the transmitting apparatus transmits the reference signal and demodulates a data signal using the reference signal contained in the identified resource block (Montojo, Fig. 9 and paragraph 207 teach The channel estimate may then be used to facilitate demodulation at stage 970 of data signals received at stage 960..).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Li and Takeda with wherein the receiving apparatus identifies a resource block in which the transmitting apparatus transmits the reference signal and demodulates a data signal using the reference signal contained in the identified resource block taught in Montojo in order to facilitate more granular channel estimates [Montojo: paragraph 197.].


12. 	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaohua Li et al. (US 2019/0173547 A1 ), hereinafter Li, in view of Kazuaki Takeda et al. (US 2015/0319775 A1), hereinafter Takeda, and Yuichi Kakishima et al. (US 2019/0044599 A1), hereinafter Kakishima.
For claim 9, Li and Takeda teach all the limitations of parent claim 1. Li and Takeda do not explicitly teach wherein the arrangement of the resource block in which to transmit the reference signal is set on a basis of an identifier of a cell.
 the arrangement of the resource block in which to transmit the reference signal is set on a basis of an identifier of a cell (Kakishima, Fig. 15A and paragraph 152 teach locations of the SRSs in a frequency direction in each SC-FDMA symbol (locations of subcarriers in which the SRSs are arranged) may be hopped at random.  For example, locations of subcarriers in which the SRSs are arranged may be hopped based on a Cell ID, a Virtual Cell ID (VCID), and a Beam ID (BID).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Li and Takeda with wherein the arrangement of the resource block in which to transmit the reference signal is set on a basis of an identifier of a cell taught in Kakishima. Because they all teach determination of arrangement and density of resource block, Kakishima explicitly teach arrangement of the resource block is set on a basis of an identifier of a cell.
For claim 10, Li and Takeda teach all the limitations of parent claim 1. Li and Takeda do not explicitly teach the transmitting apparatus according to claim 1, wherein the arrangement of the resource block in which to transmit the reference signal is set on a basis of an identifier of a multicast communication.
	However, Kakishima explicitly teaches the transmitting apparatus according to claim 1, wherein the arrangement of the resource block in which to transmit the reference signal is set on a basis of an identifier of a multicast communication (Kakishima, Fig. 9, 15A and paragraph 152 teach locations of the SRSs in a frequency direction in each SC-FDMA symbol (locations of subcarriers in which the SRSs are arranged) may be hopped at random.  For example, locations of subcarriers in which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Li and Takeda with the transmitting apparatus according to claim 1, wherein the arrangement of the resource block in which to transmit the reference signal is set on a basis of an identifier of a multicast communication taught in Kakishima. Because they all teach determination of arrangement and density of resource block, Kakishima explicitly teach arrangement of the resource block is set on a basis of an identifier of a cell.


Allowable Subject Matter
13. 	Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412